Garver, J.,
dissenting: I am unable to concur with the views expressed by the majority of the court in this case. In my opinion, a proper consideration of the circumstances under which the bond was made, and of the object of its execution, requires that such a construction be puc upon it as will give effect to the ’evident intention of the parties to .provide for., the pay*133ment of any deficiency that might remain on the plaintiff’s judgment, in case it did not receive full payment and satisfaction thereof out of the proceeds of the sale of the mortgaged premises. The taxes due and unpaid on the land were a legal charge thereon, which the purchaser at the sale had a right to have paid out of the purchase-money (Gen. Stat. 1889, ¶ 6902) ; and the plaintiff could not look to- tiie proceeds of the sale for payment of its judgment until all prior liens, including the taxes, were paid. I think the words, “after applying the proceeds arising from the sale of said mortgaged premises to the payment of the mortgage indebtedness thereon,” shimld be held to refer, as concerns plaintiff’s judgment, only to such proceeds as could be applied to the payment of such judgment, after the payment of all prior legal charges and liens which the court ordered paid.